Landi v 5908 21st Ave. (2019 NY Slip Op 04082)





Landi v 5908 21st Ave.


2019 NY Slip Op 04082


Decided on May 28, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2019

Acosta, P.J., Manzanet-Daniels, Kapnick, Kahn, Oing, JJ.


8695 300500/15

[*1]Edison Mauricio Landi, Plaintiff-Respondent-Appellant,
v5908 21st Avenue, Defendant-Appellant-Respondent.

Appeals having been taken to this Court by the above-named appellants from an order of the Supreme Court, Bronx County (Kenneth L. Thompson, J.), entered on or about May 18, 2018,
And said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated May 1, 2019,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MAY 28, 2019
CLERK